               Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YEASAYER, LLC, a New York Limited              CASE NO.: _______________________
 Liability Company; WE ARE FREE, LLC,
 a New York Limited Liability Company,

 Plaintiffs,

 v.

 ABEL MAKKONEN TESFAYE p/k/a
 THE WEEKND, an individual;
 KENDRICK LAMAR DUCKWORTH, an
 individual; DOC MCKINNEY, an
 individual; ADAM KING FEENEY, an
 individual; UMG RECORDINGS, INC., a
 Delaware Corporation, individually and
 doing business as INTERSCOPE
 RECORDS and AFTERMATH
 RECORDS; TOP DAWG
 ENTERTAINMENT, INC., a California
 Corporation; and DOES 1-10, inclusive,

 Defendants.


                       COMPLAINT FOR COPYRIGHT INFRINGEMENT

                                  JURY TRIAL DEMANDED




       Plaintiffs Yeasayer, LLC and We Are Free, LLC, by and through their
undersigned attorneys, hereby pray to this honorable Court for relief based on the
following:


                                           1
              Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 2 of 14




                                Jurisdiction & Venue
       1. This action arises under the Copyright Act of 1976, 17 U.S.C. §§ 101, et
seq.
       2. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,
1338(a) and (b), & 1367(a).
       3. Venue in this judicial district is proper under 28 U.S.C. § 1391 (c) and §
1400(a).


                                       Parties
       4. At all times mentioned herein Plaintiff Yeasayer, LLC (“Yeasayer”) was
a New York Limited Liability Company.
       5. At all times mentioned herein Plaintiff We Are Free, LLC (“We Are
Free”)(together with Yeasayer, “Plaintiffs”) was a New York Limited Liability
Company.
       6. At all times mentioned herein Defendant Abel Makkonen Tesfaye p/k/a
The Weeknd (collectively “Weeknd”) was an individual residing in this District.
       7. At all times mentioned herein Defendant Kendrick Lamar Duckworth
(“Duckworth”) was an individual residing in this District.
       8. At all times mentioned herein Defendant Adam King Feeney p/k/a Frank
Dukes (collectively “Dukes”) was an individual residing and conducting business in
Los Angeles, California.
       9. At all times mentioned herein Defendant Doc McKinney (“McKinney”)
was an individual conducting business in Los Angeles, California.
       10. At all times mentioned herein Defendant UMG Recordings, Inc.,
individually and doing business as “Interscope Records” and “Aftermath Records”
(collectively “Universal”) was a Delaware corporation with offices in Santa Monica,
California.

                                          2
           Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 3 of 14




      11. At all times mentioned herein Top Dawg Entertainment, Inc. (“Top
Dawg”) was a corporation existing and doing business in California.
      12. Defendants Does 1 through 10, inclusive, are other parties not yet
identified who have infringed Plaintiffs’ copyrights, have contributed to the
infringement of Plaintiffs’ copyrights, or have engaged in one or more of the
wrongful practices alleged herein. The true names, whether corporate, individual or
otherwise, of Defendants 1 through 10, inclusive, are presently unknown to
Plaintiffs, which therefore sue said Defendants by such fictitious names, and will
seek leave to amend this Complaint to show their true names and capacities when
same have been ascertained.
      13. Plaintiffs are informed and believes and thereon alleges that at all times
relevant hereto each of the Defendants was the agent, affiliate, officer, director,
manager, principal, alter-ego, and/or employee of the remaining Defendants and was
at all times acting within the scope of such agency, affiliation, alter-ego relationship
and/or employment; and actively participated in or subsequently ratified and
adopted, or both, each and all of the acts or conduct alleged, with full knowledge of
all the facts and circumstances, including, but not limited to, full knowledge of each
and every violation of Plaintiffs’ rights and the damages to Plaintiffs proximately
caused thereby.


                                 Factual Background
      14. Yeasayer is a Brooklyn-based rock band comprised of Chris Keating, Ira
Wolf Tuton, and Anand Wilder.
      15. Yeasayer and We Are Free participated in the creation of the material at
issue and are copyright authors and/or claimants for the recording and composition
of said work.



                                           3
           Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 4 of 14




      16. In 2007, Plaintiffs produced, released, and distributed, an album entitled
“All Hour Cymbals” which included the track “Sunrise.” The album has been
registered with the United States Copyright Office and a copy of that registration is
attached hereto as Exhibit A.
      17. “Sunrise” includes the recording of a distinctive choral performance,
which Plaintiffs created and recorded using their own voices. This material was
specifically created for use in “Sunrise” and is unique, comprised of male voices
singing in their highest registers, with animated, pulsing vibrato, and developed via
distinctive audio post-processing.
      18. On February 2, 2018, Universal and Top Dawg released the single “Pray
for Me,” produced by McKinney and Dukes and featuring vocals by the Weeknd
and Duckworth
      19. “Pray for Me” was included in the Marvel Studios superhero film “Black
Panther” and on the film’s soundtrack album.
      20. Defendants extracted Plaintiffs’ choral performance from a recording of
“Sunrise,” slightly modified it, including, on information and belief, via
postprocessing to alter its pitch, among other qualities, and then inserted the
modified audio material into “Pray for Me.” The material copied from “Sunrise” is
a material and substantial portion of “Pray for Me.”
      21. Defendants processed and created an unauthorized derivative work from
Plaintiffs’ original “Sunrise” recording by transposing the material, keeping the
same number of voices in the same configuration, brightening the material, and
temporarily condensing the copied portion while generally retaining the original’s
pulsing vibrato.
      22. Despite the processing, Defendants’ use of Plaintiffs’ song nonetheless
retains each of its inherent characteristics, as well as the relation between those
characteristics, and is immediately recognizable as Plaintiffs’ material.

                                           4
           Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 5 of 14




      23. Plaintiffs are informed and believe, and thereon allege, that Defendants
modified the portion they copied from “Sunrise” with the intent to conceal the
infringement.
      24. “Pray for Me” includes at least eight discrete reproductions of the
Plaintiffs’ “Sunrise” material. The material from “Sunrise” is the primary feature of
two complete verses, including the final verse. The material is at least substantially
similar in both “Pray for Me” and “Sunrise.”
      25. Defendants continue to exploit and receive monies from the infringing
“Pray for M” song and its recording in violation of Plaintiffs’ rights in their original
and propriety “Sunrise” song and the recording thereof. Defendants’ wrongful
copying and/or exploitation of Plaintiffs’ copyrighted material has also allowed for
further infringement abroad.


                                First Claim for Relief
         (For Copyright Infringement—Against all Defendants, and Each)
      26. Plaintiffs repeat, re-allege, and incorporate by reference all preceding
      paragraphs of this Complaint.
      27. Plaintiffs are the sole and exclusive owners of “Sunrise.”
      28. “Sunrise” is registered with the U.S. Copyright Office.
      29. “Sunrise” is an original work of authorship and includes the distinctive
choral performance described hereinabove.
      30. Defendants had access to the “Sunrise” because “All Hour Cymbals”
and “Sunrise” were widely distributed on CD and vinyl and available on streaming
platforms, including Spotify, Apple Music, Amazon, Pandora, and YouTube.
      31. In addition, Defendants “sampling” (direct extraction and reproduction
of the choral performance) of material from Plaintiffs’ sound recording of “Sunrise”
establishes access by way of striking similarity.

                                           5
             Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 6 of 14




         32. Defendants, and each of them, infringed Plaintiffs’ rights by extracting a
material amount of music from “Sunrise” and reproducing it in “Pray for Me,”
without Plaintiffs’ authorization or consent.
         33. Defendants, and each of them, have engaged and continue to engage in
the unauthorized reproduction, distribution, public performance, licensing, display,
and creation of the infringing work, “Pray for Me.” The foregoing acts infringes
Plaintiffs’ rights under the Copyright Act. Such exploitation included, without
limitation, Defendants’, and each of them, distributing and broadcasting “Pray for
Me” on radio, television, film, and streaming platforms, including Spotify, Apple
Music, Amazon, Pandora, and YouTube, selling recordings of “Pray for Me” and
performing “Pray for Me” live.
         34. Due to Defendants’, and each of their, acts of infringement, Plaintiffs’
have suffered actual, general and special damages in an amount to be established at
trial.
         35. Due to Defendants’ acts of copyright infringement as alleged herein,
Defendants, and each of them, have obtained direct and indirect profits they would
not otherwise have realized but for their infringement of Plaintiffs’ rights in
Plaintiffs’ copyrighted sound recordings. As such, Plaintiffs are entitled to
disgorgement of Defendants’ profits directly and indirectly attributable to
Defendants’ infringements of their rights in the sound recordings in an amount to be
established at trial.
         36. Plaintiffs are informed and believe and now allege that Defendants, and
each of their, conduct as alleged herein was willful, reckless, and/or with knowledge,
subjecting Defendants, and each of them, to enhanced statutory damages, claims for
costs and attorneys’ fees, and/or a preclusion from deducting certain costs when
calculating disgorgeable profits.



                                            6
           Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 7 of 14




                               Second Claim for Relief
     (For Vicarious and/or Contributory Copyright Infringement—Against all
                                Defendants, and Each)
      37. Plaintiffs repeat, re-allege, and incorporate by reference all preceding
paragraphs of this Complaint.
      38. Plaintiffs are informed and believe and now allege that Defendants
knowingly induced, participated in, aided and abetted in and profited from the illegal
reproduction, distribution, and publication of “Pray for Me” as alleged above.
Specifically, the producers (including Universal) underwrote, facilitated, and
participated in the other Defendants’ infringement during the creation of “Pray for
Me.” Defendants, and each of them, realized profits through their respective
obtainment, distribution, and publication of the “Pray for Me.”
      39. Plaintiffs are informed and believe and now allege that Defendants, and
each of them, are vicariously liable for the infringement alleged herein because they
had the right and ability to supervise the infringing conduct and because they had a
direct financial interest in the infringing conduct. Specifically, each Defendant in the
involved in the infringement had the ability to oversee the publication and
distribution of “Pray for Me.” And, Defendants, and each of them, realized profits
through their respective obtainment, distribution, and publication of the “Pray for
Me” featuring material appropriated from “Sunrise.”
      40. By reason of Defendants’, and each of their, acts of contributory and
vicarious infringement as alleged above, Plaintiffs have suffered and will continue
to suffer substantial damages in an amount to be established at trial, as well as
additional actual, general and special damages in an amount to be established at trial.
      41. Due to Defendants’ acts of copyright infringement as alleged herein,
Defendants, and each of them, have obtained direct and indirect profits they would
not otherwise have realized but for their infringement of Plaintiffs’ rights. As such,

                                           7
             Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 8 of 14




Plaintiffs are entitled to disgorgement of Defendants’ profits directly and indirectly
attributable to Defendants’ infringement of Plaintiffs’ rights in their copyrighted
sound recordings in an amount to be established at trial.
         42. Plaintiffs are informed and believe and now allege that Defendants, and
each of their, conduct as alleged herein was willful, reckless, and/or with knowledge,
subjecting Defendants, and each of them, to enhanced statutory damages, claims for
costs and attorneys’ fees, and/or a preclusion from deducting certain costs when
calculating disgorgeable profits.


                                 Third Claim for Relief
      (For Violations of the Digital Millennium Copyright Act (17 U.S.C. §1202—
                           Against all Defendants, and Each))
         43. Plaintiffs repeat, re-allege, and incorporate by reference all preceding
paragraphs of this Complaint.
         44. Plaintiffs are informed and believe and now allege that “All Hour
Cymbals,” as distributed on CD, contained Content Management Information
(“CMI”), including but not limited to CD-text and/or other metadata identifying the
album and each of its tracks, and identifying Yeasayer as author and owner of the
works and their copyrights. One example of Plaintiffs’ CMI is set forth below:




///

                                             8
           Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 9 of 14




      45. Plaintiffs are informed and believe and now allege that “All Hour
Cymbals,” and each of its individual tracks, including “Sunrise” as distributed
physically, online, and on streaming platforms, contained CMI, including but not
limited to embedded metadata and/or other metadata identifying the album, each
song therein, and identifying Plaintiffs as author and owner of the works.
      46. Plaintiffs are informed and believe and now allege that Defendants, in
the course of using portions of “Sunrise” in “Pray for Me,” violated 17 U.S.C. §1202
by intentionally removing and/or altering the CMI attached to Plaintiffs’ work and
then by distributing “Pray for Me” with knowledge that the copyright management
information had been removed or altered without authority of the copyright owner
or the law. None of the materials, physical or digital, distributed by Defendants
identify Plaintiffs, or any of them, as authors of the material incorporated in “Pray
for Me.”
      47. Plaintiffs are informed and believe and now allege that Defendants
distributed and publicly performed material from “Sunrise” knowing that they had

                                         9
          Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 10 of 14




mislabeled and/or fraudulently included improper CMI, knowing that the CMI had
been removed or altered without authority of the copyright owner or the law, and
knowing, or, with respect to civil remedies under section 1203, having reasonable
grounds to know, that the conduct would induce, enable, facilitate, or conceal an
infringement of any right under this title. Specifically, Defendants distributed “Pray
for Me” under their own name and title.
      48. The above conduct is in violation of the Digital Millennium Copyright
Act and exposes Defendants, and each of them, to additional and enhanced common
law and statutory damages, attorneys’ fees, and penalties pursuant to 17 USC § 1203
and other applicable law.
      49. Plaintiffs are informed and believe and now allege that Defendants, and
each of their, conduct as alleged herein was willful, reckless, and/or with knowledge,
and Plaintiffs resultantly seek enhanced damage and penalties.


                                  Prayer for Relief
                         (Against All Defendants, and Each)
      With Respect to Each Claim for Relief, Plaintiffs demand judgment against
Defendants as follows:
a. That Defendants, their affiliates, agents, and employees be enjoined from
infringing Plaintiffs’ copyrights in and to Plaintiffs’ copyrighted sound
recordings;
b. Granting an injunction permanently restraining and enjoining Defendants,
their officers, agents, employees, and attorneys, and all those persons or
entities in active concert or participation with them, or any of them, from
further infringing Plaintiffs’ copyrights in and to Plaintiffs’ copyrighted
sound recordings;
c. For a constructive trust to be entered over any recordings, videos

                                          10
            Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 11 of 14




reproductions, files, online programs, and other material in connection with
“Pray for Me,” and all revenues resulting from the exploitation of same, for
the benefit of Plaintiffs;
d. That Plaintiffs be awarded all profits of Defendants, and each, plus all
losses of Plaintiffs, plus any other monetary advantage gained by the
Defendants through their infringement, the exact sum to be proven at the
time of trial;
e. That Defendants pay damages equal to Plaintiffs’ actual damages and lost
profits;
f. That Plaintiffs be awarded statutory damages and attorneys’ fees as
available under 17 U.S.C. § 505 and 17 U.S.C. § 1203;
g. That Plaintiffs be awarded pre-judgment interest as allowed by law;
h. That Plaintiffs be awarded the costs of this action; and
i. That Plaintiffs be awarded such further legal and equitable relief as the
Court deems proper.
                             DEMAND FOR JURY TRIAL
         Plaintiffs demand a jury trial on all issues so triable pursuant to Fed. R. Civ.
P. 38 and the 7th Amendment to the United States Constitution.


Dated:      February 24, 2020                          Respectfully Submitted,
            Brooklyn, New York
                                                       DONIGER / BURROUGHS


                                                  By: ___________________
                                                       Scott Alan Burroughs
                                                       scott@donigerlawfirm.com
                                                       Laura M. Zaharia
                                                       lzaharia@donigerlawfirm.com
                                                       231 Norman Avenue, Suite 413
                                                       Brooklyn, New York 11222
                                                       (310) 590-1820
                                                       Attorneys for Plaintiffs Yeasayer,
                                                       LLC and We Are Free, LLC
                                            11
Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 12 of 14




              EXHIBIT A
Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 13 of 14
Case 1:20-cv-01608 Document 1 Filed 02/24/20 Page 14 of 14
